DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2020 has been entered.

Examiner’s Note
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action mailed 7 January 2020 and not repeated herein are overcome and hereby withdrawn.

Claim Objections
Claim 25 is objected to because of the following informalities:  
In claim 25, line 11, it is suggested to change “paper” to “twisting paper substrate” as it appears to be Applicant’s intent, and to stay consistent with the claim language.
In claim 25, line 12,.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites “the softening agent” and is indefinite. There is insufficient antecedent basis for the limitation. Claim 23 depends from claim 8, wherein claim 8 recites “the at least one softening agent is selected from the group consisting of.” It is unclear if “the softening agent” of claim 23 refers to only one element listed in the claim 8 softening agents or “the softening agent” should be interpreted to recite “the at least one softening agent.” For the purpose of examination and consistency, claim 23 is interpreted as reciting “the at least one softening agent.” 
Claim 23 recites “the twisting paper substrate consists of the fibrous base, the at least one opacifying additive, the at least one binder, and the softening agent” and is indefinite. It is unclear what the twisting paper substrate is required to “consist of” in order to read on the claimed invention. The recitations of “at least one binder,” “at least one opacifying additive,” and “at least one softening agent” (as set forth in the interpretation immediately above) are ambiguous, because there are various kinds of additives that can impart different functionality while also functioning as binders, opacifying additives, and softening 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2, 4-5, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala (US 2008/0081175; “Mukkamala”) and Peiffer et al. (US 5,451,455; “Peiffer”) (newly cited).
Regarding claims 1, 2 and 29, Mukkamala teaches a paperboard substrate comprising fiber pulp, a binder, and an opacifying pigment ([0007-0009], [0079]), which reads on the limitations of a twisting paper substrate comprising a fibrous base, at least one opacifying additive and at least one binder, wherein the paper substrate is to be waxed paper for the production of opaque waxed paper wrapping recited in claim 1. 

Mukkamala is silent regarding the paperboard substrate having a cross-direction elongation according to ISO 1924 greater than or equal to 7.5%.
Peiffer discloses a biaxially oriented film that has good twisting properties, mechanical properties with strength values being about the same in both the longitudinal and transverse (i.e., cross-machine) directions (col. 1, lines 55-68). The twistability of the film is characterized by the permanent deformation in the longitudinal and transverse directions, and smaller the elongation at break in the longitudinal direction, wherein good twist can be achieved at permanent deformation greater than about 60% in both directions (col. 5, lines 5-15). The elongation at break is less than 100% in both directions (col. 5, lines 15-20).
Mukkamala and Peiffer are both directed towards laminates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to biaxially orient the paperboard substrate (pulp fibers and binders) of Mukkamala with an elongation at break of less than 100% (i.e., the elongation less than 100%) as taught by Peiffer motivated by the expectation of good twisting and mechanical properties Peiffer (col. 1, lines 55-68, col. 5, lines 5-20). 
As such, the paperboard substrate of Mukkamala in view of Peiffer comprises an elongation of less than 100%, which encompasses, and therefore renders obvious, the limitation of the twisting paper substrate comprises a cross-direction and a machine direction, wherein the twisting paper substrate comprises a cross-direction elongation according to ISO 1924 greater than or equal to 7.5% recited in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.

Mukkamala in view of Peiffer is silent regarding the difference of opacity of the paper substrate before and after a Cobb test according to the Rizinus Cobb method is equal to 8 percent or less (5% or less as required by claim 2), and a cross-direction tear resistance greater than or equal to 220 mN.
However, it is noted that the paperboard substrate of Mukkamala in view of Peiffer can be identical or substantially identical to the twisting paper substrate claimed and disclosed by Applicant in terms of the fibrous base, basis weight (Mukkamala [0085]), opacifying additive, binder, and amount of elongation in the cross-direction. 
In the absence of any objective evidence to the contrary, there is a reasonable expectation that the paperboard substrate of Mukkamala in view of Peiffer comprises embodiments that reads on the limitations of the difference of opacity before and after a Cobb test is 8 percent or less regardless the side of the side castor oil is applied, and a cross-direction tear resistance greater than or equal to 220 mN recited in claims 1, 2 and 29. As set forth in MPEP 2112 V and MPEP2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Additionally, Mukkamala teaches that strength and opacity properties are measured, controlled, and can be improved by adjusting paper composition and formation process ([0075, 0086]). Therefore, if modified Mukkamala’s paper was tested in the same manner as recited in claim 1, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 1 with a reasonable expectation of success (MPEP 2143, MPEP 2112.01).

Furthermore, Peiffer also teaches that it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize the mechanical properties such, as mechanical and twisting properties (e.g., elongation, tear resistance, tensile strength, modulus of elasticity) by orienting the film as needed (Peiffer col. 1, lines 55-68, col. 3, lines 39-44, col. 5, lines 5-20). As established by MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art; where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding the limitation of “…the binder reducing penetration of wax in the fibrous base during the production of the waxed twisting paper substrate by application of wax on the paper substrate…” it is noted that any binder would be able to reduce the penetration of wax to some degree and given that Mukkamala in view of Peiffer teaches a binder, the binder reads on the limitation of the binder reducing the penetration of wax recited in claim 1. It is further noted that Mukkamala discloses binders such as starch that are identical to specific binders disclosed by the present invention ([0077]).

Regarding claim 4, Mukkamala teaches the opacifying pigment is titanium dioxide ([0009, 0080]), which reads on the limitation of the opacifying additive comprises titanium dioxide recited in claim 4. 

Regarding claim 5, Mukkamala teaches the binder is a starch ([0009, 0077]), which reads on the limitation of the water soluble binder is starch recited in claim 5.
Regarding claim 9, Mukkamala teaches the paperboard substrate has a basis weight of 20 to 350 g/m2 and each coating is applied in an amount of 4-30 g/m2 ([0085]), which overlaps, and therefore renders obvious, the limitation of the twisting paper substrate having a basis weight of less than or equal to 60 g/m2 recited in claim 9. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala in view of Peiffer as applied to claim 1 above, and further in view of Le Loarer (US 2014/0242356; “Le Loarer”) (newly cited).
Regarding claim 8, as described above, Mukkamala in view of Peiffer teaches a paperboard substrate that reads on the limitations of claim 1. Mukkamala further teaches the composition can comprise plasticizers (i.e., softening agent) ([0079]). 
Mukkamala in view of Peiffer is silent regarding the paperboard substrate comprising a softening agent as specified by claim 8. 
Le Loarer discloses a paper laminate comprising a fibrous layer comprising a binder and softener having enhanced properties of elasticity, flexibility, and dual-fold endurance ([0013-0020]). The softener is a mixture of urea and sodium nitrate in the amount of 2 to 12 wt.% of the i.e., dry weight) ([0018, 0058-0061]). The softener gives the paper a soft touch and high elasticity ([0020, 0060]).
Mukkamala in view of Peiffer, and Le Loarer are both directed towards paper laminates comprising a fiber base containing a binder and a softener (i.e., plasticizer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paperboard substrate of Mukkamala in view of Peiffer by adding a urea/sodium nitrate mixture in the amount of 2 to 12 wt.% as taught by Le Loarer motivated by the expectation of improving the elasticity, flexibility, and endurance of the paperboard substrate (Le Loarer [0020, 0060]). 
As such, the paperboard substrate of Mukkamala in view of Peiffer and Le Loarer comprises 2 to 12 wt.% of a urea/sodium nitrate mixture, which anticipates (MPEP 2131.03 II), and therefore, reads on the limitations of the at least one softening is a mixture of urea and sodium nitrate, and is present in the amount of 0.2 to 15% in dry weight relative to a dry weight of the paper recited in claim 8.

Regarding claim 23, as described above, the paperboard substrate of Mukkamala in view of Peiffer and Le Loarer comprises fiber pulp, a pigment, a binder, and softener agent, which reads on the limitation of the twisting paper substrate comprises a fibrous base, at least one opacifying additive, at least one binder, and a softening agent recited in claim 23.
Alternatively, regarding the limitation “consists of” recited in claim 23, the paperboard substrate of Mukkamala in view of Peiffer and Le Loarer is interpreted as only containing fiber pulp, a binder, a softener agent, and a pigment, which would have met the limitation “consists of” see MPEP 2111.03. As such, the paperboard substrate of Mukkamala in view of Peiffer and .


Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala in view of Le Loarer.       
Regarding claim 25, Mukkamala teaches a paperboard substrate comprising fiber pulp, a binder, and an opacifying pigment ([0007-0009], [0079]), which reads on the limitations of a twisting paper substrate comprises a fibrous base, at least one opacifying additive, and at least one binder, wherein the paper substrate is to be waxed paper for the production of opaque waxed paper wrapping recited in claim 25. 
The paperboard substrate has a basis weight of 20 to 350 g/m2 and each coating is applied in an amount of 4-30 g/m2 ([0085]), which overlaps, and therefore renders obvious, the limitation of the twisting paper substrate has a basis weight of less than or equal to 60 g/m2 recited in claim 25.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
The binder has an amount of 2 to 22 wt.% based on the dry weight of the pigment in the paperboard coating, wherein the pigment is 60 to 90 wt.% based on the total solids of the coating composition ([0076, 0080, 0085]), which anticipates (MPEP 2131.03 II), and therefore, reads on the limitation of the at least one binder is present at 1-20% in dry weight relative to a dry weight of the paper recited in claim 25.

Mukkamala is silent regarding the paperboard substrate comprises at least one softening agent in the amount of 0.2 to 15 wt.% in dry weight relative to a dry weight of the paperboard substrate.
Le Loarer discloses a paper laminate comprising fibrous layer comprising a binder and softener having enhanced properties of elasticity, flexibility, and dual-fold endurance ([0013-0020]). The softener is in the amount of 2 to 12 wt.% of the fibrous layer (i.e., dry weight) ([0059-0061]). The softener gives the paper a soft touch and a high elasticity ([0020, 0060]).
Mukkamala and Le Loarer are both directed towards paper laminates comprising a fiber base containing a binder and a softener (i.e., plasticizer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paperboard substrate of Mukkamala by adding a softener in the amount of 2 to 12 wt.% as taught by Le Loarer motivated by the expectation of improving the elasticity, flexibility, and endurance of the paper substrate (Le Loarer [0020, 0060]). As such, the paperboard substrate of Mukkamala in view of Le Loarer comprises 2 to 12 wt.% of a softener, which anticipates (MPEP 2131.03 II), and therefore, reads on the limitations of the at least one softening agent for enhancing twistability of the twisting paper substrate, wherein the softening agent is present at 0.2 to 15% in dry weight relative to a dry weight of the paper recited in claim 25.

Regarding the limitation of “…the binder reducing penetration of wax in the fibrous base upon application of wax on the twisting paper substrate…” it is noted that any binder would be able to reduce the penetration of wax to some degree and given that Mukkamala in view of Le Loarer teaches a binder, the binder reads on the limitation of the binder reducing the penetration 

Regarding claims 26 and 27, Le Loarer teaches the softener is a mixture of urea and sodium nitrate ([0018, 0059]), which reads on the limitations of the at least one softening agent comprises a mixture of urea and sodium nitrate recited in claims 26 and 27.
Regarding claim 28, Le Loarer teaches the softener is preferably 3 to 7 wt.% of the fibrous layer ([0060-0061]), which overlaps, and therefore, renders obvious the limitation of the at least one softening agent is present at 0.5 to 5% in dry weight relative to a dry weight of the twisting paper substrate recited in claim 29. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Response to Arguments
Claim Objections
Applicant’s arguments, see page 8 of the remarks, filed 18 March 2020, with respect to the objections of claims 1 and 25 have been fully considered and are persuasive.  Therefore, the claim objections set forth in the Office Action mailed 7 January 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 112 (a) and (b)
Applicant’s arguments, see pages 8 of the remarks, filed 18 March 2020, with respect to the rejection of claims 1, 2, 4, 5, 8, 9 and 23-25 under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 112(a) and (b) set forth in the Office Action mailed 7 January 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 103 over Mukkamala (US 2008/0081175), and further in view of Dufour et al. (US 2013/0040134).
Due to the claim amendments, Applicant’s arguments with respect to claims 1, 8, and 25 have been considered, however, upon further search and consideration a new grounds of rejection has been set forth above which was necessitated by the claim amendments. All arguments pertaining to Dufour are moot, because Dufour is no longer utilized in the new grounds of rejection. Peiffer and Le Loarer are newly applied, and in combination with Mukkamala establish a prima facie case obviousness over the presently claimed invention.

Relevant Prior Art 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Crass et al. (US 4,786,533) – discloses twist wrapping for packaging goods, such as candies, wherein the base layer is oriented in both directions (col. 1, lines 5-21, 48-60).
Escabasse (US 5,180,614)
Janocha et al. (US 4,842,187) – discloses an opaque biaxially draw-oriented film form candy twist wrapping (col. 5-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782


/Eli D. Strah/Primary Examiner, Art Unit 1782